Citation Nr: 0836599	
Decision Date: 10/24/08    Archive Date: 10/31/08

DOCKET NO.  05-34 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for 
tinnitus.

2. Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for 
bilateral hearing loss.

3. Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1959 to July 
1980.  He is the recipient of the Bronze Star Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in September 
2005 and April 2006 by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Columbia, South Carolina.

In September 2008, the veteran testified at a hearing before 
the undersigned, sitting at the RO.  A transcript of that 
hearing is associated with the claims file.


FINDINGS OF FACT

1. The evidence added to the record since the prior final 
denial of service connection for tinnitus is cumulative and 
redundant of the evidence of record at the time of the claim 
and does not raise a reasonable possibility of substantiating 
the veteran's claim.

2. The evidence added to the record since the prior final 
denial of service connection for bilateral hearing loss is 
neither cumulative nor redundant of the evidence of record at 
the time of the claim and raises a reasonable possibility of 
substantiating the veteran's claim.

3. Bilateral hearing loss was not present in service, 
manifested within one year of the veteran's discharge from 
service, or shown to be causally or etiologically related to 
any disease, injury, or incident in service.

CONCLUSIONS OF LAW

1. The May 1981 rating decision is final; new and material 
evidence has not been received to reopen a claim for service 
connection for tinnitus.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2007).

2. The May 1981 rating decision is final; new and material 
evidence has been received to reopen a claim for service 
connection for bilateral hearing loss.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

3. Bilateral hearing loss was not incurred in or aggravated 
by the veteran's active duty military service, nor may it be 
presumed to have been incurred in or aggravated by such 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

As the Board's decision herein to reopen the veteran's claim 
for service connection for bilateral hearing loss is a full 
grant of the benefits sought on appeal, no further action is 
required to comply with the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2007)) and the 
implementing regulations.  With regard to his claim to reopen 
a service connection claim for tinnitus and the merits of his 
claim for service connection for bilateral hearing loss, the 
Board finds that all necessary notice requirements have been 
met, as discussed below.

The VCAA requires that VA must inform a claimant about the 
information and evidence not of record that is necessary to 
substantiate the claims, the information and evidence that VA 
will seek to provide, and the information and evidence that 
the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) 
(revised 73 Fed. Reg. 23353-23356, April 30, 2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).   
Additionally, in the consolidated appeal of Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), the Court of Appeals 
for Veterans Claims (Court) held that VCAA notice 
requirements also apply to the evidence considered in 
determinations of the degree of disability and effective date 
of the disability once service connection has been 
established.  Further, for claims requiring new and material 
evidence, the veteran must be notified that service 
connection was previously denied and of the reason for that 
denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims 
for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this case, the veteran was provided with VCAA 
notification letters in January 2005 and February 2006, prior 
to the initial unfavorable AOJ decisions.  An additional 
letter was sent in November 2007.

The Board notes that, in Pelegrini, the United States Court 
of Appeals for Veterans Claims (Court) held that VA must 
request that the claimant provide any evidence in his 
possession that pertains to the claim based upon 38 C.F.R. 
§ 3.159(b).  Nevertheless, during the course of the appeal, 
38 C.F.R. § 3.159(b) was revised to eliminate the requirement 
of requesting that the claimant provide any evidence in his 
or her possession that pertains to the claim.  See 73 Fed. 
Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to 
rescind fourth element notice as required under Pelegrini, 
effective May 30, 2008).  Thus, any defect in notice as to 
this element is considered harmless.  

In reviewing the claims file, the Board observes that the 
pre-adjudicatory VCAA notices issued in January 2005 and 
February 2006 informed the veteran of the type of evidence 
necessary to establish service connection, how VA would 
assist him in developing his claims, and his and VA's 
obligations in providing such evidence for consideration.  
Additionally, the February 2006 letter advised the veteran of 
what is considered new and material evidence and the reason 
for the prior final denial of service connection for 
tinnitus, namely that tinnitus was not objectively shown on 
the VA examination connected with the original claim.

With regard to the notice requirements under Dingess/Hartman, 
a March 2006 letter provided proper notice as to disability 
ratings and effective dates.  The Board acknowledges the 
defective timing of this notice.  However, as the Board 
herein concludes that the preponderance of the evidence is 
against the veteran's new and material claim for tinnitus and 
service connection claim for bilateral hearing loss, all 
questions as to the assignment of disability ratings and 
effective dates are rendered moot.  Therefore, the Board 
finds that the veteran was provided with all necessary notice 
under VCAA prior to the initial adjudication of his claims. 

Accordingly, the Board determines that the content 
requirements of VCAA notice have been met and the purpose of 
such notice, to promote proper development of the claim, has 
been satisfied.  See Vazquez-Flores v. Peake, 22 Vet. App. 
37, 41 (2008), citing Mayfield, 444 F.3d 1328, 1333 (Fed. 
Cir. 2006).  Based on the above, the Board finds that further 
VCAA notice is not necessary prior to the Board issuing a 
decision.

VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim and providing him 
with a VA examination.  The veteran's service treatment 
records, VA medical records, private medical records, and the 
reports of March 1981 and August 2005 VA examinations were 
reviewed by both the AOJ and the Board in connection with 
adjudication of his claim.  The veteran has not identified 
any additional, relevant records that VA needs to obtain for 
an equitable disposition of the claims. 

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the veteran's 
claims without further development and additional efforts to 
assist or notify the veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  Therefore, the Board determines that the 
veteran will not be prejudiced by the Board proceeding to the 
merits of the claims.
II. New and Material Evidence

Generally, a claim which has been denied in an unappealed or 
final RO decision or an unappealed Board decision may not 
thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 
7105(c) (West 2002).  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, VA shall reopen the claim and 
review the former disposition of the claim.

The veteran filed his claims in October 2004 and March 2006.  
Therefore, the applicable definition of new material evidence 
is as follows.  

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.
  
For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

The original claims for service connection for tinnitus and 
bilateral hearing loss were denied in a May 1981 rating 
decision.  The veteran did not file an appeal.  Thereafter, 
the first communications from the veteran with regard to 
these claims were his applications to reopen.  Thus, the 
rating decision issued in May 1981 is final.  38 U.S.C. 
§ 4005(c) (1976) [38 U.S.C.A. § 7105(c) (West 2002)]; 38 
C.F.R. §§ 3.104, 19.118, 19.153 (1980) [38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2008)].
  
At the time of the prior final denial, evidence consisted of 
the veteran's service treatment records and a March 1981 VA 
examination.  This evidence reflected that the veteran had no 
complaints of hearing loss or tinnitus during service, and no 
diagnosis of either hearing loss or tinnitus was found at the 
VA examination.  Since that decision the veteran has 
submitted a January 2003 audiogram reflecting a diagnosis of 
hearing loss.  Thus, with regard to his hearing loss claim, 
the veteran has submitted evidence that is neither cumulative 
nor redundant of the evidence at the time of the prior final 
denial and that material in that it raises a reasonable 
possibility of substantiating the veteran's claim by 
establishing a current diagnosis of bilateral hearing loss. 

As for tinnitus, such disorder is readily observable by 
laypersons and does not require medical expertise to 
establish its existence.  See Charles v. Principi, 16 Vet. 
App. 370 (2002).  However, the Board observes that, with the 
exception of his claim to reopen and subsequent statements to 
the RO that reiterated that claim, the veteran has denied 
tinnitus throughout the record, with the exception of his 
March 1981 VA examination.  Specifically, at both a January 
2003 audiogram and the August 2005 VA examination, the 
veteran denied tinnitus.  Further, the veteran has not 
reported tinnitus in any other treatment records, to include 
a December 2002 record documenting complaints of hearing loss 
made to Dr. CPH.  Moreover, Dr. CPH provided a nexus opinion 
with regard to the veteran's hearing loss in July 2005, but 
he did not comment on tinnitus.  Thus, the Board has no 
recourse but to conclude that, if the veteran did, in fact, 
have tinnitus in 1981, the disorder has resolved.  In order 
to be both new and material the evidence must have not been 
previously considered and must relate to an unsubstantiated 
element of the claim. In this case, the evidence must 
document a current diagnosis of tinnitus.  The veteran has 
not submitted evidence that meets this criterion.  
Consequently, the Board finds that the veteran has not 
submitted new and material evidence to warrant reopening of 
his service connection claim for tinnitus.  

Accordingly, the claim to reopen a claim for service 
connection for tinnitus is denied.  However, the claim for 
service connection for bilateral hearing loss is considered 
reopened.  The Board will now address the merits of the 
service connection claim for bilateral hearing loss.
III. Service Connection Claim

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  
Connecting the disability to service may be accomplished 
through statutory presumption or through affirmative evidence 
that shows inception or aggravation during service or that 
otherwise indicates a direct relationship between service and 
the current disability.  38 C.F.R. §§ 3.303(a), (d).    

The statutory presumptions and VA regulations implementing 
them are intended to allow service connection for certain 
diseases when the evidence might otherwise not indicate 
service connection is warranted.  See 38 C.F.R. § 3.303(d).  
Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests certain 
chronic diseases, including organic diseases of the nervous 
system, to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred or aggravated in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  In an October 4, 1995 opinion, VA's Under Secretary 
for Health determined that it was appropriate to consider 
high frequency sensorineural hearing loss an organic disease 
of the nervous system and therefore a presumptive disability.  

However, presumptive periods are not intended to limit 
service connection to diseases so diagnosed when the evidence 
warrants direct service connection.  38 C.F.R. § 3.303(d).  
Direct service connection may be granted for disease or 
disability diagnosed in service; or, if diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  Id.    

A finding of direct service connection requires medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology. 

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Court has held that service connection may be granted for 
a hearing loss where the veteran can establish a nexus 
between his current hearing loss and a disability or injury 
he suffered while he was in military service.  Godfrey v. 
Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also 
held that VA regulations do not preclude service connection 
for a hearing loss that first met VA's definition of 
disability after service.  Hensley v. Brown, 5 Vet. App. 155, 
159 (1993).

The veteran contends that his current bilateral hearing loss 
is a result of noise exposure in service.  As such, he claims 
that service connection is warranted for his bilateral 
hearing loss

The Board observes that the veteran has reported that he 
suffered high frequency hearing loss prior to discharge and 
that he suffered acoustic trauma in the military from weapons 
fire and artillery while serving as a supply specialist with 
an armored unit.  Although the veteran's service medical 
records do not contain any documentation as to noise 
exposure, the veteran is competent to describe the nature and 
extent of his in-service noise exposure and such is 
consistent with his service in an armored unit, as noted in 
his service records.  See 38 C.F.R. § 3.159(a)(2); Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).   

The veteran's service medical records are negative for 
complaints, treatment, or diagnosis pertinent to hearing 
difficulty.  Additionally, the August 2005 VA examiner 
observed that his service separation examination indicated 
hearing within normal limits in both ears.  

Post-service records demonstrate diagnoses of bilateral 
hearing loss.  A January 2003 private audiogram reflects a 
diagnosis of hearing loss, and at the August 2005 VA 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
60
60
65
LEFT
10
10
60
60
65

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 84 in the left ear.  The 
veteran was diagnosed with moderately severe sharply sloping 
bilateral sensorineural hearing loss at this examination.  
Therefore, the Board finds that the contemporary medical 
evidence demonstrates a current bilateral hearing loss as 
defined by 38 C.F.R. § 3.385.  

The Board has considered all relevant evidence of record 
regarding the veteran's claim for service connection for 
bilateral hearing loss.  The Board first considered whether 
service connection is warranted for bilateral hearing loss on 
a presumptive basis.  However, the record fails to show that 
the veteran manifested hearing loss to a degree of 10 percent 
within one year following his service discharge in April 
1980.  As such, presumptive service connection is not 
warranted for bilateral hearing loss.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309. 

The Board next considered whether service connection is 
warranted for bilateral hearing loss on a direct basis.  In 
this regard, the Board observes that the first manifestation 
of hearing loss documented is dated in January 2003, almost 
23 years after service discharge.  The lapse in time between 
service and the first diagnosis weighs against the veteran's 
claim.  The Board may, and will, consider in its assessment 
of a service connection the passage of a lengthy period of 
time wherein the veteran has not complained of the malady at 
issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), 
aff'd sub nom.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 
(Fed. Cir. 2002) (en banc). 

Nevertheless, as indicated, a delay in manifestation of 
hearing loss is not a barrier to service connection on a 
direct basis if a nexus between the disorder and service is 
established by the competent medical evidence of record.  In 
this regard, the Board observes that there are conflicting 
medical opinions for consideration.  The Board must 
determine, as a question of fact, both the weight and 
credibility of the evidence.  Equal weight is not accorded to 
each piece of material contained in a record; every item of 
evidence does not have the same probative value.  The Board 
must account for the evidence which it finds to be persuasive 
or unpersuasive, analyze the credibility and probative value 
of all material evidence submitted by and on behalf of a 
claimant, and provide the reasons for its rejection of any 
such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 
(1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. 
Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 
2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 
1 Vet. App. 164, 169 (1991).

In this case, Dr. CPH opined that the veteran's hearing loss 
was related to his military service.  Dr. CPH indicated that 
he reviewed the veteran's service records, and in a December 
2002 treatment record, Dr. CPH states that the veteran had no 
hearing loss at discharge and that his hearing loss had 
gradual onset.  However, Dr. CPH did not provide a rationale 
for his opinion.  Particularly, Dr. CPH did not address why 
he believed the veteran's bilateral hearing loss was related 
to military service when the service separation examination 
showed normal hearing after over 20 years of military service 
and ten years after his exposure to weapons fire and 
artillery during the Vietnam War.
 
The VA examiner, in contrast, reviewed the claims folder, to 
include service treatment records, and finding that the 
veteran's service separation examination demonstrated normal 
hearing in both ears, opined that the veteran's hearing loss 
was less likely than not related to his service.  The VA 
examiner is an audiologist, whereas Dr. CPH seems to be a 
general practitioner.  Further, the VA examiner based his 
opinion on the entirety of the record, and Dr. CPH only 
indicates that he reviewed the veteran's service records.  In 
light of these facts, the Board finds that the statement of 
Dr. CPH lacks probative weight in comparison to the opinion 
of the VA examiner, which has great probative weight.  

Thus, there is no competent and probative medical evidence 
connecting the veteran's current bilateral hearing loss to 
his military service.  The Board has considered the veteran's 
own statements with regard to the etiology of his bilateral 
hearing loss.  Laypersons are competent to speak to 
symptomology when the symptoms are readily observable.  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).  However, only those 
with specialized medical knowledge, training, or experience 
are competent to provide evidence on the question of 
diagnosis and causation.  See Jones v. Brown, 7 Vet. App. 
134, 137 (1994); Espiritu.  In the absence of competent and 
probative evidence connecting the disability to the veteran's 
time in service, the Board concludes that service connection 
for bilateral hearing loss is not warranted.  

IV. Other Considerations

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  In this 
case, the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
bilateral hearing loss.  Therefore, the claim for service 
connection for bilateral hearing loss must be denied.




ORDER

New and material evidence not having been received, the claim 
to reopen a service connection claim for tinnitus is denied.

New and material evidence having been received, the claim to 
reopen a service connection claim for bilateral hearing loss 
is granted.

Service connection for bilateral hearing loss is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


